Action by creditors to set aside transfers made by defendant [Walter A. Jacobs], Appellants argue that the record shows that plaintiffs were not creditors. Their status as creditors arises because of a mortgage given them by defendant. By an earlier action plaintiffs have recovered the interest upon the mortgage debt. This, it is asserted, estops plaintiffs from further action to recover the principal debt and destroys their status as creditors. The Special Term struck out such defense and denied defendants’ ■motion for summary judgment. Order affirmed, with $25 costs. All concur. [See post, p. 1006.]